Title: To Thomas Jefferson from David Ramsay, 15 June 1785
From: Ramsay, David
To: Jefferson, Thomas



Sir
New York June 15th. 1785

Presuming on a slight acquaintance with your Excellency in the year 1782 or 1783 in Philada. by the introduction of our common friend Mr. Madison I take the liberty to inclose a part of a work which is now in the press written by myself and entitled the “History of the revolution of South Carolina from a British Province to an Independent State.” It originated when I was in confinement in Augustine in the year 1781 and has employed my leisure hours ever since. I am printing it at my own risque and expence and have already advanced above fourteen hundred dollars for it. When completed it will consist of two volumes and will contain over and above the civil police of South Carolina the whole of the Military operations in Georgia and both Carolinas and also the reduction of Lord Cornwallis in Virginia. The importance of the subject and of the contents of the second volume is great, and may perhaps excite the public attention. Your Excellency knows the infant state of literature in the United States and the risque a person runs who undertakes a work of this kind without subscription. I have from principles of delicacy perhaps excessive avoided this; but it is no part of my plan to lose by my publication. It has cost me a considerable sum of money and a great deal of labor. What I wish upon this occasion is to concert with your Excellency the best plan of introducing it into France. M. De Marbois the Consul General has seen a great part of it and approves it and had it not been for an accident a copy of what is printed would have gone from him to General Chattelleaux with a recommendation that he should have it translated and published in France.
I would thank you for your candid advice on the subject. Would it be best to send over a number of copies in English and if so to whose care should I address them? Or would it not be more advisable to contract with a printer and translator and have a French edition of it. The French nation will have no reason to dislike it as it contains many things to their credit and much to the dishonor of the British on the score of their plunderings and cruelties in South Carolina, all of which are circumstantially related. If you think that a translation of it would be well received I would be obliged to you for engaging on my part with a printer and a Translator so as to give us all an interest in the profits of the sale on equitable conditions. The work will be finished in this country by  the middle of August. It will contain about 700 pages octavo and will be in two volumes. If it should be translated it might very well be comprised in one volume and several local matters omitted as uninteresting to foreigners. I send you by this conveyance all of it that is printed and the successive packets shall take the remainder as fast as it comes out. The printer does about forty pages a week. The importance of the materials of my work, the circumstance of its being the first of its kind together with the prepossession the public will have for an history of the late revolution written by a member of Congress will introduce it notwithstanding its imperfections under favorable circumstances to the public. It has occurred to me that a pirated European edition might not only defraud me of my just rights but also involve me in considerable expence as that could be afforded much lower than an American copy. I therefore propose to be aforehand with them, and if any advantage is to be made of the work in Europe I think myself entitled to it preferably to a piratical printer.
I submit the whole matter to Your Excellency. If you think any advantage would arise from a French edition I will be obliged to you to set forward the work so as that it may appear soon after the American edition which would perhaps check piratical adventurers. If you think it would not answer I shall be contented. At all events whatsoever engagements you make on my behalf shall be faithfully executed by me and you shall receive my most grateful acknowledgements. I am sorry for the trouble I propose to your Excellency but hope you will forgive it as I could not with propriety apply to any other person. I am again in Congress for this year and shall receive any answer with which you may honor this letter in the city of New York. With the most exalted sentiments of esteem for your public and private character I have the honor to be your Excellencys most obedient servant,

David Ramsay

